






                                












GLOBAL PAYMENTS INC.
AMENDED AND RESTATED
2014 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN












                        




































































    




    







--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE 1
 PURPOSE
1


1.1


Background
1


1.2


Purpose
1


1.3


Eligibility
1


ARTICLE 2
 DEFINITIONS
1


2.1


Definitions
1


ARTICLE 3
ADMINISTRATION
2


3.1


Administration
2


3.2


Reliance
2


ARTICLE 4
SHARES
2


4.1


Source of Shares for the Plan
2


ARTICLE 5
CASH COMPENSATION
2


5.1


Basic Cash Retainer
2


5.2


Supplemental Cash Retainer
2


5.3


Expense Reimbursement
3


ARTICLE 6
EQUITY COMPENSATION
3


6.1


Stock Awards
3


6.2


Adjustments
3


6.3


Award Certificates
3


ARTICLE 7
Amendment, Modification and Termination
3


7.1


Amendment, Modification and Termination
3


ARTICLE 8
 GENERAL PROVISIONS
3


8.1


Duration of the Plan
3


8.2


Expenses of the Plan
3


SCHEDULE 1 -
DIRECTOR COMPENSATION SCHEDULE

 








































--------------------------------------------------------------------------------




GLOBAL PAYMENTS INC.
AMENDED AND RESTATED
2014 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN




ARTICLE 1
PURPOSE


1.1.    BACKGROUND This plan is adopted to aggregate and formalize the Company’s
compensation policies for non-employee directors of the Company, including all
cash and equity-based compensation. The Global Payments Inc. 2011 Incentive Plan
(the “2011 Incentive Plan”) was approved by the Company’s shareholders at the
2011 annual meeting. This Amended and Restated 2014 Non-Employee Director
Compensation Plan (the “Plan”) amends and restates the 2014 Non-Employee
Director Compensation Plan that became effective on November 21, 2013. The Plan
operates as a subplan of the 2011 Incentive Plan pursuant to Section 4.3 of the
2011 Incentive Plan.
1.2.    Purpose The purpose of the Plan is to attract, retain and compensate
highly-qualified individuals who are not employees of the Company or any of its
Subsidiaries or Affiliates for service as members of the Board by providing them
with competitive compensation and an equity interest in the Company. The Company
intends that the Plan will benefit the Company and its shareholders by allowing
Non-Employee Directors to have a personal financial stake in the Company through
an ownership interest in the Company’s Stock and will closely associate the
interests of Non-Employee Directors with that of the Company’s shareholders.
1.3.    ELIGIBILITY Non-Employee Directors of the Company who are Eligible
Participants, as defined below, shall automatically be participants in the Plan.


ARTICLE 2
DEFINITIONS


2.1.    DEFINITIONS Capitalized terms used herein and not otherwise defined
shall have the meanings given such terms in the 2011 Incentive Plan. Unless the
context clearly indicates otherwise, the following terms shall have the
following meanings:
(a)
“Annual Stock Retainer” means with respect to each Non-Employee Director for
each Plan Year, the dollar value to be delivered in the form of annual Stock
awards under the Plan, as established from time to time by the Committee and set
forth in Schedule I hereto.

(b)
“Basic Cash Retainer” means the annual cash retainer (excluding any Supplemental
Cash Retainer and expenses) payable by the Company to a Non-Employee Director
pursuant to Section 5.1 hereof for service as a director of the Company; as
established from time to time by the Committee and set forth in Schedule I
hereto.

(c)
“Board” means the Board of Directors of the Company.

(d)
“Chairperson” means the Chairperson of the Board.

(e)
“Committee” means the Risk Oversight, Governance and Nominating Committee of the
Board.

(f)
“Company” means Global Payments Inc., a Georgia corporation, or any successor
corporation.

(g)
“Effective Date” of the Plan means April 2, 2014.

(h)
“Eligible Participant” means any person who is a Non-Employee Director on the
Effective Date or becomes a Non-Employee Director while this Plan is in effect;
except that any director who is a former employee shall not be an Eligible
Participant for a period of one year following the date of termination of
employment.

(i)
“Equity Award” means stock options, stock awards, restricted stock, restricted
stock units, stock appreciation rights, or other awards based on or derived from
the Stock which are authorized under the 2011 Incentive Plan for award to
Non-Employee Directors.

(j)
“Grant Date” of an Equity Award has the meaning given such term in Sections 6.1
hereof.

(k)
“2011 Incentive Plan” means the Global Payments Inc. 2011 Incentive Plan, and
any subsequent equity compensation plan approved by the shareholders and
designated by the Board as the Incentive Plan for purposes of this Plan.

(l)
“Non-Employee Chairperson” means the Non-Employee Director, if any, who has been
designated by the Board as the Chairperson under the Board’s Corporate
Governance Guidelines.

(m)
“Lead Director” means the Non-Employee Director, if any, who has been designated
by the Board as the Lead Director under the Board’s Corporate Governance
Guidelines. The Lead Director shall have such duties


1

--------------------------------------------------------------------------------




as shall be assigned to him or her by the Board in such Corporate Governance
Guidelines.
(n)
“Non-Employee Director” means a director of the Company who is not an employee
of the Company or any of its Subsidiaries or Affiliates and who had not been
appointed or elected to the Board solely by reason of his or her affiliation
with a shareholder of the Company.

(o)
“Plan” means this Amended and Restated 2014 Non-Employee Director Compensation
Plan, as amended from time to time.

(p)
“Plan Year(s)” means the approximate twelve-month periods between annual
meetings of the shareholders of the Company, which, for purposes of the Plan,
are the periods for which annual retainers are earned.

(q)
“Supplemental Cash Retainer” means the supplemental annual cash retainer
(excluding Basic Cash Retainer and expenses) payable by the Company to a
Non-Employee Director pursuant to Section 5.2 hereof for service as Lead
Director, Non-Employee Chairperson or chair of a committee of the Board; as
established from time to time by the Committee and set forth in Schedule I
hereto.

(r)
`“Stock” means the common stock, no par value per share, of the Company.



ARTICLE 3
ADMINISTRATION


3.1.    ADMINISTRATION The Plan shall be administered by the Committee. Subject
to the provisions of the Plan, the Committee shall be authorized to interpret
the Plan, to establish, amend and rescind any rules and regulations relating to
the Plan, and to make all other determinations necessary or advisable for the
administration of the Plan. The Committee’s interpretation of the Plan, and all
actions taken and determinations made by the Committee pursuant to the powers
vested in it hereunder, shall be conclusive and binding upon all parties
concerned including the Company, its shareholders and persons granted awards
under the Plan. The Committee may appoint a plan administrator to carry out the
ministerial functions of the Plan, but the administrator shall have no other
authority or powers of the Committee.
3.2.    RELIANCE In administering the Plan, the Committee may rely upon any
information furnished by the Company, its public accountants and other experts.
No individual will have personal liability by reason of anything done or omitted
to be done by the Company or the Committee in connection with the Plan. This
limitation of liability shall not be exclusive of any other limitation of
liability to which any such person may be entitled under the Company’s articles
of incorporation or otherwise.


ARTICLE 4
SHARES


4.1.    SOURCE OF SHARES FOR THE PLAN Equity Awards that may be issued pursuant
to the Plan shall be issued under the 2011 Incentive Plan, subject to all of the
terms and conditions of the 2011 Incentive Plan. The terms contained in the 2011
Incentive Plan are incorporated into and made a part of this Plan with respect
to Equity Awards granted pursuant hereto, and any such awards shall be governed
by and construed in accordance with the 2011 Incentive Plan. In the event of any
actual or alleged conflict between the provisions of the 2011 Incentive Plan and
the provisions of this Plan, the provisions of the 2011 Incentive Plan shall be
controlling and determinative. This Plan does not constitute a separate source
of shares for the grant of the Equity Awards described herein.


ARTICLE 5
CASH COMPENSATION


5.1.    BASIC CASH RETAINER Each Eligible Participant shall be paid a Basic Cash
Retainer for service as a director during each Plan Year, payable in advance, on
the first business day following each annual meeting of shareholders. The amount
of the Basic Cash Retainer shall be established from time to time by the
Committee. The amount of the Basic Cash Retainer is set forth in Schedule I, as
amended from time to time by the Committee. Each person who first becomes an
Eligible Participant on a date other than an annual meeting date shall be paid a
pro rata amount of the Basic Cash Retainer for that Plan Year to reflect the
actual number of days served in the Plan Year.
5.2.    SUPPLEMENTAL CASH RETAINER The Lead Director or Non-Employee
Chairperson, as applicable, and the chairs of each committee of the Board may be
paid a Supplemental Cash Retainer during a Plan Year, payable at the same times
as installments of the Basic Cash Retainer are paid. The amount of the
Supplemental Cash Retainers shall be established from time to time by the
Committee, and shall be set forth in Schedule I, as amended from time to time by
the Committee. A

2

--------------------------------------------------------------------------------




prorata Supplemental Cash Retainer will be paid to any Eligible Participant who
is elected by the Board to a position eligible for a Supplemental Cash Retainer
on a date other than the beginning of a Plan Year, to reflect the actual number
of days served in such eligible capacity during the Plan Year.
5.3.    EXPENSE REIMBURSEMENT All Eligible Participants shall be reimbursed for
reasonable travel and out-of-pocket expenses in connection with attendance at
meetings of the Board and its committees, or other Company functions at which
the Chairperson, the Chief Executive Officer or the Lead Director requests the
director to participate.


ARTICLE 6
EQUITY COMPENSATION


6.1.    STOCK AWARDS Subject to share availability under the 2011 Incentive
Plan, each Eligible Participant shall be granted an award of fully-vested Stock
on the day that he or she first becomes an Eligible Participant (“Initial Stock
Grant”). In addition, subject to share availability under the 2011 Incentive
Plan, each Eligible Participant in service on the day following an annual
shareholders meeting will receive an award of fully-vested Stock (“Annual Stock
Grant” and collectively with the Initial Stock Grant, the “Stock Grants”). Each
such day that such awards are to be granted under the Plan is referred to
hereinafter as a “Grant Date.” The Stock Grants shall have the following terms
and conditions:
(a)    Number of Initial Stock Grants. The number of shares in the Initial Stock
Grant to an Eligible Participant shall be determined by multiplying the
Proration Factor (as defined below) by the amount determined by (A) dividing the
Annual Stock Retainer as in effect for that Plan Year, by the Fair Market Value
of the Stock on the Grant Date, and (B) rounding to the nearest whole number.
The Proration Factor is a fraction, the numerator of which is the number of full
months of service as a Non-Employee Director between the Grant Date and the next
annual shareholders’ meeting date, and the denominator of which is 12.
(b)    Number of Annual Stock Grants. The number of shares in the Annual Stock
Grant to an Eligible Participant shall be determined by (A) dividing the Annual
Stock Retainer as in effect for that Plan Year, by the Fair Market Value of the
Stock on the Grant Date, and (B) rounding to the nearest whole number.
(c)    Other Plan Conditions. To the extent not specified herein, the Stock
Grants shall be subject to the terms and conditions of the 2011 Incentive
Plan.    
6.2.    ADJUSTMENTS. For the avoidance of doubt, the adjustment provisions of
the 2011 Incentive Plan (along with all of the other provisions of the 2011
Incentive Plan) shall apply with respect to all Equity Awards granted pursuant
to this Plan.
6.3.    AWARD CERTIFICATES All unvested Equity Awards granted pursuant to this
Plan shall be evidenced by a written award certificate, which shall include such
provisions, not inconsistent with the Plan or the 2011 Incentive Plan, as may be
specified by the Committee. The form of applicable award certificates (if any)
shall be approved by the Committee.


ARTICLE 7
AMENDMENT, MODIFICATION AND TERMINATION


7.1.    AMENDMENT, MODIFICATION AND TERMINATION The Committee may, at any time
and from time to time, amend, modify or terminate the Plan without shareholder
approval; provided, however, that if an amendment to the Plan would, in the
reasonable opinion of the Committee, require shareholder approval under
applicable laws, policies or regulations or the applicable listing or other
requirements of a securities exchange on which the Stock is listed or traded,
then such amendment shall be subject to shareholder approval; and provided
further, that the Committee may condition any other amendment or modification on
the approval of shareholders of the Company for any reason. Modification of
Equity Awards granted under this Plan shall be subject to the provisions of the
2011 Incentive Plan.


ARTICLE 8
GENERAL PROVISIONS


8.1.    DURATION OF THE PLAN The Plan shall remain in effect until terminated by
the Committee or the earlier termination or expiration of the 2011 Incentive
Plan, including any successor plans.
8.2.    EXPENSES OF THE PLAN The expenses of administering the Plan shall be
borne by the Company.

3

--------------------------------------------------------------------------------




The foregoing is hereby acknowledged as being the Global Payments Inc. Amended
and Restated 2014 Non-Employee Director Compensation Plan, adopted by the Board
on April 1, 2014.
 
Global Payments Inc.
 
 
 
By:  /s/ David L. Green
 
David L. Green
 
Executive Vice President, General Counsel and Corporate Secretary







    















































4

--------------------------------------------------------------------------------










SCHEDULE I


DIRECTOR COMPENSATION SCHEDULE


The following shall remain in effect until modified by the Committee:




Position Held
Annual Basic
Cash Retainer
Annual Supplemental Cash Retainer
Annual Stock Retainer
(FMV)
Non-Employee Chairperson
$85,000
$90,000
$175,000
Lead Director
$85,000
$65,000
$175,000
Audit Committee Chair
$85,000
$20,000
$140,000
Compensation Committee Chair
$85,000
$15,000
$140,000
Other Committee Chairs
$85,000
$12,500
$140,000
Other Non-Employee Directors
$85,000
n/a
$140,000




